DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Manning et al (U.S. PG Pub 2020/0265479)
As per claim 1, Manning et al teach an apparatus, comprising: a communications interface; a memory storing instructions; and at least one processor (data processing system, fig 1) coupled to the communications interface (communication interface, 152, fig 2) and the memory (memory, 151, fig 2), the at least one processor being configured to execute the instructions to: obtain first transaction information characterizing a data exchange (see pp 0026-0028); transmit, via the communications interface, the first transaction information to a first computing system, the first computing system being configured to submit a portion of the first transaction information to a second computing system (see pp 0019, 0026-0029, 0036, 0127); load at least one element of a distributed ledger from the memory, the at least one element comprising encrypted second transaction information that characterizes the execution of the data exchange by the second computing system; and decrypt the encrypted second transaction data and perform operations that reconcile the first transaction information and the decrypted second transaction information (see pp  0019, 0049, 0139, 0161). 

As per claim 2, Manning et al teach an apparatus wherein: the first transaction information comprises parameter data and additional content associated with the data exchange; and the first transaction information is structured in accordance with a first format (see pp 0026). 

As per claim 3, Manning et al teach an apparatus wherein the first computing system is further configured to: generate request data that includes at least a portion of the parameter data, the request data being structured in accordance with a second format; and submit the request data to the second computing system, the second computing system being configured to execute the data exchange in accordance with at least the portion of the parameter data (see pp 0019, 0026-0029, 0036, 0127). 

As per claim 4, Manning et al teach an apparatus, wherein: the first format corresponds to a standardized data-interchange format; the second format corresponds to a legacy data-interchange format associated with a legacy processing network; the second computing system is associated with the legacy processing network; and the first computing system is further configured to generate the request data based on an application of mapping data to the portion of the parameter data, the 

As per claim 5, Manning et al teach an apparatus wherein the at least one processor is further configured to execute the instructions to receive, via the communications interface, the first transaction information from a device, the first transaction information being generated by an application program executed at the device, and the data exchange being initiated at the device (see 0019, 0049). 

As per claim 6, Manning et al teach an apparatus wherein the at least one processor is further configured to execute the instructions to: generate status data characterizing the initiated data exchange; and encrypt a portion of the first transaction information using a public cryptographic key associated with the first computing system; and transmit, via the communications interface, a recordation request that includes the status data and the encrypted portion of the first transaction information to a peer computing system, the recordation request causing the peer computing system to perform operations that record the status data and the encrypted portion of the first transaction information within an additional element of the distributed ledger, the distributed ledger being accessible at the first computing system (see pp0019, 0039, 0040). 

As per claim 7, Manning et al teach an apparatus wherein: the first transaction information comprises a first value of a parameter that characterizes the initiated data exchange; the decrypted second transaction information comprises a second value of the parameter that characterizes the executed data exchange; and the at least one processor is further configured to execute the instructions to reconcile the first parameter value against the second parameter value (see pp 0019). 

(see pp  0019, 0049, 0139, 0161). 

As per claim 9, Manning et al teach an apparatus wherein the at least one processor is further configured to execute the instructions to: load, from the memory, cryptographic data that includes a private cryptographic key associated with the apparatus; and decrypt the encrypted second transaction information using the private cryptographic key (see 0029, 0039, 0040).

As per claim 10-20, they disclose the same inventive concept as claims 1-9. They are therefore rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685